                                                                                    Case 2:18-cv-01342-GMN-CWH Document 22 Filed 12/13/18 Page 1 of 2


                                                                                   1 COGBURN LAW OFFICES
                                                                                     Jamie S. Cogburn, Esq.
                                                                                   2 Nevada Bar No. 8409
                                                                                     jsc@cogburnlaw.com
                                                                                   3 Erik W. Fox, Esq.
                                                                                     Nevada Bar No. 8804
                                                                                   4 efox@cogburnlaw.com
                                                                                     2580 St. Rose Parkway, Suite 330
                                                                                   5 Henderson, Nevada 89074
                                                                                     Telephone: (702) 748-7777
                                                                                   6 Facsimile: (702) 966-3880
                                                                                     Attorneys for Plaintiffs
                                                                                   7

                                                                                   8                              UNITED STATES DISTRICT COURT
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9                                      DISTRICT OF NEVADA

                                                                                  10    MICHAEL J. PLINSKI and AUDREY
                                                                                        MCCLURE-PLINSKI,                                                   Case Number
COGBURN LAW OFFICES




                                                                                  11                                                                2:18-cv-01342-GMN-CWH
                                                                                                                       Plaintiffs,
                                                                                  12            vs.                                   STIPULATION AND ORDER TO
                                                                                                                                   DISMISS DEFENDANT TRANSUNION,
                                                                                  13    JPMORGAN CHASE BANK, N.A., a Foreign             LLC WITH PREJUDICE
                                                                                        Company, EQUIFAX INFORMATION
                                                                                  14    SERVICES, LLC, a Foreign Limited-Liability
                                                                                        Company, TRANSUNION, LLC, a Foreign
                                                                                  15    Limited-Liability Company, and EXPERIAN
                                                                                        INFORMATION SOLUTIONS, INC., a
                                                                                  16    Foreign Corporation,

                                                                                  17                                   Defendants.

                                                                                  18
                                                                                              IT IS HERBY STIPULATED by and between Plaintiff, Michael J. Plinski and Audrey
                                                                                  19
                                                                                       McClure-Plinski (“Plaintiffs”) and Defendant, TransUnion, LLC (“TransUnion”), by and through
                                                                                  20
                                                                                       their respective attorneys of record, hereby stipulate and agree that all Plaintiff’s claims asserted
                                                                                  21
                                                                                       against TransUnion in the above-captioned shall be and hereby are dismissed with prejudice and
                                                                                  22
                                                                                       …
                                                                                  23
                                                                                       …
                                                                                  24
                                                                                       …
                                                                                  25
                                                                                                                                     Page 1 of 2
                                                                                    Case 2:18-cv-01342-GMN-CWH Document 22 Filed 12/13/18 Page 2 of 2


                                                                                   1 that each party shall bear its own attorney fees and costs.

                                                                                   2 Dated this 13th day of December, 2018.             Dated this 13th day of December, 2018.

                                                                                   3 COGBURN LAW OFFICES                                LEWIS BRISBOIS BISGAARD & SMITH
                                                                                                                                        LLP
                                                                                   4
                                                                                     By:     /s/ Erik W. Fox                            By:     /s/ Jason G. Revzin
                                                                                   5 Name: Jamie S. Cogburn, Esq.                       Name: Jason G. Revzin, Esq.
                                                                                           Nevada Bar No. 8409                                Nevada Bar No. 8629
                                                                                   6       Erik W. Fox, Esq.                                  6385 S. Rainbow Blvd., Suite 600
                                                                                           Nevada Bar No. 884                                 Las Vegas, Nevada 89118
                                                                                   7       2580 St. Rose Parkway, Suite 330                   Attorney for TransUnion, LLC
                                                                                           Henderson, Nevada 89074
                                                                                   8       Attorneys for Plaintiffs
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9
                                                                                             IT IS SO ORDERED:
                                                                                  10                     13
                                                                                             DATED this ____ day of December, 2018.
COGBURN LAW OFFICES




                                                                                  11

                                                                                  12
                                                                                             _________________________________
                                                                                  13         Gloria M. Navarro, Chief Judge
                                                                                             United States District Court
                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25
                                                                                                                                 Page 2 of 2
